Citation Nr: 0825824	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for psychomotor 
retardation.  

4.  Entitlement to service connection for intervertebral disc 
syndrome.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for arthritis of the 
right elbow.  

7.  Entitlement to service connection for arthritis of the 
left elbow.  

8.  Entitlement to service connection for arthritis of the 
right knee. 

9.  Entitlement to service connection for arthritis of the 
left knee.  

10.  Entitlement to service connection for a lung disorder.  

11.  Entitlement to an increased rating for major depressive 
disorder, evaluated as 30 percent prior to March 15, 2007, 
and as 50 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
October 1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2008.  A transcript of the hearing 
has been associated with the claims file.  The Board notes 
that the appellant waived initial agency of original 
jurisdiction (AOJ) consideration of additional evidence 
submitted following the hearing.  Transcript at 2 (2008).  

The issues of entitlement to service connection for 
bronchitis, sinusitis, psychomotor retardation, 
intervertebral disc syndrome, migraine headaches, arthritis 
of the right elbow, arthritis of the left elbow, arthritis of 
the right knee, arthritis of the left knee, and a lung 
disorder are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no significant change in the appellant's 
major depressive disorder during the appeal period.

2.  The appellant's major depressive disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas such as work, family relations, and mood.  The 
appellant is employed.  


CONCLUSION OF LAW

The criteria for a uniform 70 percent, but not greater, 
evaluation for major depressive disorder have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 38 C.F.R. 
§ 4.124a, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Nevertheless, during the course of the 
appeal, 38 C.F.R. § 3.159(b) was revised to eliminate the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  The VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, to the extent that any VCAA notice letter was 
not compliant with the directives in Vazquez-Flores, the 
Board finds that any deficiency in the VCAA notice was 
harmless error.  The Board notes that a December 2007 
supplemental statement of the case provided pertinent 
information.  Cumulatively, the appellant was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The record 
specifically contains the appellant's statements referencing 
the effect that his major depressive disorder has on his 
employment, and the specific rating criteria pertinent to the 
relevant diagnostic code is contained in the April 2007 
statement of the case.  Therefore, the Board finds that the 
claimant has not been prejudiced by insufficient notice in 
this case because he has demonstrated actual knowledge of 
evidence he needed to submit.  

The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected major depressive disorder 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The examinations reports are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  Any defect in regard to notice as to the 
effective date assigned can be addressed after the AOJ 
implements the grant herein. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434 
(major depressive disorder) (2007), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board notes that service connection for major depressive 
disorder was established in an August 2005 rating decision, 
and a 10 percent evaluation was assigned.  Since then, the 
AOJ has assigned staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  In an April 2007 rating decision, the AOJ increased 
the evaluation to 30 percent, from September 21, 2005, and in 
December 2007, the evaluation was increased to 50 percent, 
from March 15, 2007.  The Board notes that since the 
increases did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Although it is possible for there to have been a change in 
condition warranting a staged rating, the Board is unable to 
conclude that there was any significant change, effective the 
day of any particular examination report or other evidence 
upon which the increases were predicated.  Therefore, based 
upon the objective evidence of record, the Board finds that a 
uniform 70 percent rating is herein assigned, based on the 
theory of stabilization of ratings.  38 C.F.R. § 3.344.  

In this regard, a November 2005 private report notes that the 
appellant had ongoing severe depression, with definite 
impairment of his concentration attention span and short-term 
memory, and the examiner reported severe impaired judgment 
with inability to establish or maintain effective work or 
social relationships.  In addition, the March 2006 VA 
examiner reported a near continuous depressed mood, no eye 
contact, and grossly impaired communication.  It was noted 
that he had difficulty understanding complex commands, panic 
attacks more than once per week, and difficulty establishing 
and maintaining effective work/school and social 
relationships.  

Further, in a March 2007 letter, the appellant's private 
physician noted that the appellant's symptoms included 
inability to sleep for days at a time, poor response to any 
and all medications, lack of energy and loss of interest.  It 
was noted that he was separated from his wife, was living 
alone, and was constantly being reprimanded at work due to 
his inability to concentrate, which resulted in numerous 
mistakes.  The report notes that he was unable to work unless 
left alone, led an isolated lifestyle with no friends, and 
that he was withdrawn and depressed.  In addition to ongoing 
suicidal thoughts, the examiner noted a definite impairment 
of concentration and attention span, and no interest or 
energy.  

A May 2007 private report notes severe depression with severe 
impairment of social and industrial adaptability related to 
social estrangement from his wife and family, and inability 
to maintain gainful economical employment due to his clinical 
depression, due to symptoms including suicidal ideation.  In 
addition, the examiner noted his inability to establish and 
maintain effective social relationships, and that he had 
impairment of his judgment, concentration attention span, and 
short-term memory.  

In addition, the October 2007 VA examination report reflects 
complaints of depression and sadness, along with frequent 
tearfulness, sleeplessness, lack of enjoyment in anything, 
low energy and motivation, and irritability.  The examiner 
reported that the appellant's speech process was slow, that 
his mood was down, and that his emotional response was 
limited.  The examiner noted that the appellant had 
difficulty in relation to people, and thus, significantly 
limited his social contacts.  A global assessment of 
functioning (GAF) score of 50 was assigned.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
Board notes that while the GAF score is not dispositive of 
the determination in regard to the disability evaluation, the 
GAF score must be considered in light of the actual symptoms 
of the appellant's disorder, which provide the primary basis 
for the rating assigned.  See 38 C.F.R. § 4.126(a) (2007).

Under the DSM-IV, a GAF score between 41 and 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or social functioning 
(e.g., having no friends, and being unable to keep a job).  
As reflected in the records, and supported by the GAF score 
of 50 in October 2007, he manifestly has deficiencies in most 
areas, specifically in social and occupational functioning, 
and mood.  The evidence of avoidance of social interaction is 
probative of difficulty adapting to stressful situations.  
Ultimately, the appellant demonstrates inability to establish 
and maintain effective relationships of the type and degree 
that warrants a 70 percent rating for major depressive 
disorder.  

The Board notes that the competent and probative evidence 
does not establish that he has symptoms severe enough to 
warrant the highest possible rating of 100 percent.  In that 
regard, the Board notes that while private medical records, 
dated in March 2008 and April 2008, note psychotic features 
with symptoms to include hallucinations and confusion in 
association with his major depressive disorder, the October 
2007 VA examination report notes no evidence of a thought 
disorder or hallucinations or delusions.  In addition, the 
March 2006 VA examiner assigned a GAF score of 60, noting 
that while there was difficulty understanding complex 
commands, impaired memory, and periodic death wish, the 
symptoms did not affect the appellant's ability to function 
independently.  Further, while the March 2008 private 
examiner noted that the appellant would not be able to 
continue working much longer due to the severity of his 
psychiatric symptoms, significantly, the report notes that he 
was employed, and the October 2007 VA examination report 
notes that he had never received anything in writing about 
any poor work, and that despite mistakes that he made, he did 
not think that his job was in jeopardy.  

The appellant does not manifest or nearly manifest the 
behavioral elements of 100 percent disability.  There is no 
documented instance of grossly inappropriate behavior.  There 
is no documented instance of his danger to himself or others, 
let alone persistence of such danger.  There is no clinical 
evidence of disorientation to time and place.  There is no 
documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.

The Board notes that the 70 percent evaluation assigned 
herein contemplates the appellant's symptoms resulting in 
occupational and social impairment with deficiencies in most 
areas, as well as time lost from work.  The percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1.  In the instant case, there is no evidentiary basis in 
the record for a higher rating on an extraschedular basis as 
there is no evidence that the appellant is unable to secure 
or follow a substantially gainful occupation solely as a 
result of major depressive disorder.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.

Based on the totality of the evidence, the Board finds a 70 
percent, but not greater, evaluation for major depressive 
disorder is warranted throughout the appeal period.  
Consequently, the benefits sought on appeal, in part, are 
granted.


ORDER

A uniform 70 percent, but not greater, evaluation for 
depression is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The appellant has submitted private opinions, to include an 
April 2008 opinion, relating sinusitis and bronchitis to in-
service disease, and attributing intervertebral disc 
syndrome, migraines, arthritis in the elbows and knees, and 
aggravation of preexisting psychomotor retardation, to a fall 
from a ladder during service.  The Board notes that the 
service medical records are negative for reference to a fall 
from a ladder during service.  Regardless, the Board finds 
that further development is necessary in this case.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  
A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.304(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.306 (2007).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991).  

The appellant originally filed a claim for disability 
compensation for a brain contusion at discharge in November 
1980.  By rating decision, dated in November 1980, the AOJ 
denied service connection for status post-cerebral contusion 
with post-traumatic encephalopathy with a history of a skull 
fracture.  The appellant did not file an appeal.  

The Board notes that the December 1977 service entrance 
examination report shows that the head, nose, sinuses, heart, 
upper and lower extremities spine and musculoskeletal system 
were normal.  Psychiatric examination was normal.  The lungs 
and chest were noted to be abnormal, and in association with 
neurologic examination, a surgical 'trach' was noted.  In the 
summary of defects, the examiner noted a tracheostomy in 
association with a fractured rib with bilateral pneumothorax 
- healed.  A profile of "1" was assigned for his physical 
stamina, as well as for his neuropsychiatric status and the 
upper and lower extremities.  On the accompanying medical 
history, he indicated that he had had a head injury, and 
denied having or having had epilepsy or fits, loss of memory 
and periods of unconsciousness.  The examiner noted, "age 
16+ auto accident contusions to chest (no open lacerations).  
Thoracotomy done and trachiostomy:  Hospitalized for 3 wks. - 
no residuals or sequalae."  

A December 1977 neurological referral notes the appellant's 
history of having been involved in a motor vehicle accident 
20 months earlier, with no apparent residual disabilities.  
The December 1977 consultation report notes that neurologic 
examination was negative and no residuals from the accident 
were noted.  The record notes, "No NP findings, motivated 
for USN!"  

A record, dated October 18, 1978, reflects complaints of 
dypsnea and bronchial congestion.  The assessments entered 
were rule out pneumonia and acute bronchitis.  An October 22, 
1978 record reflects complaints of fever and cough, and it 
was noted that he underwent a complete physical examination 
including of the head, eyes, ears, nose, throat, chest, 
heart, abdomen, genitoureteral system, and extremities, as 
well as neurological examination.  The diagnosis entered was 
bronchitis, with a notation of "DNEPTE," and that it was 
incurred in the line of duty, and not due to misconduct.  The 
record reflects that he was treated with Erythromycin and 
placed on light duty for five days.  

In addition, a January 1980 examination report shows that the 
nose, sinuses, lungs and chest, heart, upper and lower 
extremities, spine and musculoskeletal system were normal.  
Neurologic examination and psychiatric examination were noted 
to be normal.  The examiner determined that the appellant was 
qualified for Operation Deep Freeze and to perform all the 
duties of his rate at sea and/or Foreign Service.  A January 
1980 electrocardiograph (ECG) report notes a normal sinus 
rhythm and rate, with sinus arrhythmia, "*POSSIBLE LVH, BUT 
MAY BE NORMAL FOR AGE  EARLY TRANSITION, PROBABLY NORMAL"  

In January 1980, he denied having or having had convulsions 
or dizzy spells, and sinus trouble.  He also denied having or 
having had, shortness of breath, chest pain, wheezing, 
expectoration, and a stuffy nose.  An April 1980 record, in 
which he denied having or having had convulsions or dizzy 
spells and sinus trouble, notes he was assigned to the Lag 
Shop.  

An August 1980 treatment record notes that while walking, the 
appellant became light headed, started seeing colors (yellow 
and black), and fell down.  It was noted that he had never 
had a blackout before, and that he had had a fractured skull 
three years earlier, with no black out since that time.  No 
known head trauma and no history of seizures were noted.  The 
record notes that the pupils were reactive to light, that the 
ears were clear, and that there was a slight problem with 
memory.  

In an August 1980 respiratory questionnaire, he denied having 
a cough, phlegm, wheezing, shortness of breath, cold and 
chest illness, bronchitis, pneumonia, and emphysema, and 
indicated that he had had a chest injury.  He also indicated 
that he had had a job where he was regularly exposed to 
asbestos dust, silica (sand) dust, and that he had worked 
directly with asbestos in his job for less than one year.  An 
Asbestos Medical Surveillance Program record notes that 
results of testing classified him for reexamination on a 
pentennial basis, and an absence of any abnormalities was 
noted.  

An August 1980 examination report notes that the nose, 
sinuses, lungs and chest, heart, upper extremities, lower 
extremities, spine and musculoskeletal system were normal.  
Neurologic examination was normal and psychiatric examination 
was normal.  A tracheotomy scar was noted.  The examiner 
determined that the appellant was qualified for "SIMA" and 
to perform all duties at sea and or foreign sea service. 

Records, dated in September 1980, reflect complaints of 
occasional episodes of vertigo for three weeks.  It was noted 
that he worked with lagging but used respiratory protection.  
Three episodes in the previous three weeks of 
lightheadedness, seeing colors, and falling down, were noted, 
with questionable loss of consciousness lasting 2-3 minutes.  
It was noted that he was three years status post head trauma, 
and was otherwise doing well.  On examination, he was awake, 
alert, and oriented, and cranial nerves III through XII were 
noted to be full, and motor and sensory examination was 
normal.  Deep tendon reflexes were 5/5 and symmetrical.  Heel 
to toe gait was noted to be ataxic.  The diagnosis was 
cerebellar symptoms and a neurologic consultation was 
ordered.  

The September 1980 neurologic report notes that the appellant 
had had a severe closed head injury prior to enlistment 
involving a skull fracture.  It was noted that he had been 
comatose for one month, and that on one occasion, he had been 
denied entrance into service on that basis.  Six episodes, as 
described in the referral, during the previous month were 
noted, with diminished consciousness for two minutes per 
episode.  The examiner reported no specific speech/language 
deficit, noting that his calculations and recall were slow.  
The impression was status post cerebral contusions, post 
traumatic encephalopathy with possible psychomotor seizure.  
Electroencephalogram (EEG) was noted to be mildly abnormal 
suggestive of right parietal dysfunction.  The examiner 
stated that, "He should never have been allowed to enlist.  
EPTE."  

A September 1980 Medical Board report notes a history of 
approximately six episodes featured by lightheadedness, 
seeing colors, and falling down with impaired consciousness 
for periods of two minutes at a time, beginning on "05 
September."  The report notes the following:

Pertinent past history occurred prior to 
his enlistment in 1976.  At that time he 
was in a motor vehicle accident in which 
he suffered multiple traumas, including 
a severe closed head injury and skull 
fracture.  He was comatose for one 
month.  Following this, he was refused 
entry into the military on one occasion 
but on a subsequent occasion was 
admitted.  He denied other 
encephalopathic episodes or drugs.  

On his examination, he had normal speech 
and language but slow responses in terms 
of calculations and knowledge of current 
events.  He had normal fundi, normal 
visual fields, his pupils were equal and 
reactive to light.  He had horizontal 
nystagumus in lateral gaze.  He had no 
facial asymmetry.  He had no weakness of 
jaw, face, tongue or palate.  His gait 
revealed mild ataxia.  He had normal 
strength, slightly impaired 
coordination, normal sensations and 
reflexes.  Toes were downgoing.  There 
were no stigmata of head trauma at the 
time of examination and there were no 
parameningeal signs of inflammation.  
There were no cranial or cervical 
bruits.  EEG revealed right parietal 
irregularity.  

The clinical impression is that of 
severe post-traumatic encephalopathy.  
The severity of this is gauged by length 
of coma and the presence of a skull 
fracture as part of his original head 
injury.  

The recommendation is that he be 
medically separated on this basis 
because the episodes that are occurring 
presently are disabling and render him 
unfit for worldwide duty under the 
guidelines of the Manual of the Medical 
Department.  

Final diagnosis:  Status Post Cerebral 
Contusion with Post-Traumatic 
Encephalopathy, 31020.  EPTE, Not 
Service Aggravated.  

It is the opinion of the Board that the 
member does not meet the minimum 
standards for enlistment or induction as 
set forth in MMD 15-27, that he is unfit 
for further Naval Service by reason of a 
physical disability which was neither 
incurred in, nor aggravated by, a period 
of active military service.  

It is the recommendation of the Board 
that he be discharged in accordance with 
BUMED INSTRUCTION 1910.2G.  

He has been informed of the Board's 
findings and does not desire to submit a 
statement in rebuttal.  

All provisions of BUMEDINST 1910.2, 
paragraph 4b, have been complied with.  

There is no disciplinary action pending.  

The Board notes that neither the records associated with the 
noted refusal of entry prior to service entrance in 1978, 
nor the records associated with the 1976 motor vehicle 
accident, upon which the Medical Board determination was 
based, have been associated with the claims file.  In 
addition, the Board notes that a response to the AOJ's 
November 2004 request for verification of service has not 
been associated with the claims file.  

In addition, the Board notes that the appellant testified 
that while on a work detail, he fell from a ship ladder and 
was taken to sick bay during service, Transcript at 3 
(2008), and a private report, received in November 2004, 
notes a history of a fall from a ladder during service, and 
that the appellant worked aboard ship primarily in the 
Coronado Island area.  The Board notes that the report 
references numerous private medical records that have not 
been associated with the claims file.  

In addition, the Board notes that, a private opinion, 
received in April 2008, is to the effect that the appellant 
had sinusitis and bronchitis due to an infectious process as 
a result of service.  The Board notes that the clinical 
testing in regard to the disorders is not contained in the 
opinion.  In light of the additional development in regard 
to bronchitis and sinusitis, the issue regarding a lung 
disorder is inextricably intertwined in this case.  

Accordingly, the case is REMANDED for the 
following:

1.  The AOJ should attempt to obtain the 
records in association with the Medical 
Board notation regarding a refusal of 
service entrance prior to 1978, and 
records associated with the 1976 motor 
vehicle accident, as well as any other 
available service records, to include the 
appellant's 201 personnel file, from 
available sources, to include the National 
Personnel Records Center.  

2.  The AOJ should request that the 
appellant provide the name or other 
identifying information of the ship upon 
the alleged fall from a ladder occurred.  
If sufficient information is received in 
that regard, copies of Sick Call Logs of 
the ship identified should be requested.  
All requests and responses in regard to 
the records should be documented in the 
claims file.  

3.  The AOJ should attempt to obtain any 
relevant private records that have not 
been associated with the claims file, to 
include the records referenced in the 
private report, received in November 2004.  
Any records obtained should be associated 
with the claims file.  

4.  The AOJ should verify the appellant's 
dates of service.  Documentation verifying 
all periods of service should be 
associated with the claims file.  

5.  Following completion of the above, the 
AOJ should schedule the appellant for VA 
examination(s).  The claims file should be 
made available to the examiner in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether any identified disorder associated 
with the claims on appeal clearly and 
unmistakably existed prior to service 
entrance in 1978, and if so, whether there 
is clear and unmistakable evidence that 
any identified disorder existing prior to 
service entrance was not aggravated during 
service.  If the examiner determines that 
a relevant preexisting disorder did not 
clearly and unmistakably preexist service 
entrance in 1978, or if clearly and 
unmistakably preexisting service entrance 
was not clearly and unmistakably 
aggravated therein, an opinion as to 
whether it is at least as likely as not 
that any identified disorder manifested by 
psychomotor retardation, as well as 
migraine headaches, intervertebral disc 
syndrome, arthritis in the elbows and 
knees, or sinusitis or a lung disorder, to 
include bronchitis, is related to service, 
to include asbestos exposure.  A complete 
rationale should accompany all opinions 
provided.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


